Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 9/15/2022 with respect to claims 1-20 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the amendments, a newly discovered prior arts, “Boehm US 20120262126” and “Guo US 20170242077”, will be used in combination with prior arts cited in the previous office action.
	The applicant argues on page 14 of the remark filed that “Zhang and Roumino do not teach or suggest: … difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited”.
	The Office respectfully disagrees and submits that Zhang discloses difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited. It is cited in Zhang that the target battery shorts are identified and modeled, [0036]; the comparator can compare information of the target battery shorts from the detector with the shorts profile stored in file, and determine if short occur in the battery circuit, [0042], [0043], and [0045]. Zhang discloses that the target battery shorts are modeled and the system can compare the short information with the shorts profile stored in file. Therefore, the system would be able determine difference between the target battery parameter value and the reference battery parameter value, and determine if the target battery is micro-short-circuited based on the difference.
Independent claims 8 and 15 are analogous to independent claim 1 for at least the reasons stated above. Therefore, independent claims 1, 8, and 15 are not patent eligible.
Claims 2-7 depend on independent claim 1, claims 9-14 depend on independent claim 8, and claims 16-20 depend on independent claim 15. Therefore, dependent claims 2-7, 9-14, and 16-20 are also patent ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20150377948, hereinafter Zhang) in view of Boehm et al (US 20120262126, hereinafter Boehm), and further in view of Guo et al (US 20170242077, hereinafter Guo).
As to claim 1, Zhang teaches “A battery micro-short circuit detection method ([0006])
comprising: obtaining a target initial battery parameter value of a target battery at an initial moment (Figures 4-12 and [0006] disclose the battery parameter value at an initial moment; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12), and determining a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036] discloses several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically). While the batter is in operations, parameters such as voltage, current, and temperature are measured; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, POSITA would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given); obtaining a target battery parameter value of the target battery at a specified moment (Figures 4-12 and [0041] disclose the battery parameter value at a  specified moment; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12); determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (Figures 4-12, [0036], [0041], and [0042] disclose several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically), and the battery parameter value at an initial moment and a specified moment can be obtained from Figures 4-12; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited ([0036] discloses the target battery shorts are identified and modeled; [0042], [0043], and [0045] disclose the comparator can compare information of the target battery shorts from the detector with the shorts profile stored in file, and determine if short occur in the battery circuit; i.e., the target battery shorts are modeled, and the system can compare the short information with the shorts profile stored in file. Therefore, the system would be able determine difference between the target battery parameter value and the reference battery parameter value, and determine if the target battery is micro-short-circuited based on the difference).
	Zhang does not explicitly teach “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery; and determining a state-of-charge change value of the virtual reference battery within a duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery, and determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Boehm teaches “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0002] teaches “the voltage of each individual cell is measured, together with the battery current and the battery temperature, and the state of charge and the state of ageing, for example, are estimated”); and determining a state-of-charge change value of the virtual reference battery within a duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage battery.

As to claim 8, Zhang teaches “A battery micro-short circuit detection apparatus ([0024]), comprising: an obtaining module configured to: obtain a target initial battery parameter value of a target battery at an initial moment (Figures 4-12 and [0006] disclose the battery parameter value at an initial moment; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12), and determine a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036] discloses several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically). While the batter is in operations, parameters such as voltage, current, and temperature are measured; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, POSITA would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given), wherein the obtaining module is further configured to obtain a target battery parameter value of the target battery at a specified moment (Figures 4-12 and [0041] disclose the battery parameter value at a  specified moment; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12), a determining module configured to determine a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value obtained by the obtaining module and the reference initial battery parameter (Figures 4-12, [0036], [0041], and [0042] disclose several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically), and the battery parameter value at an initial moment and a specified moment can be obtained from Figures 4-12; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and a calculation module configured to calculate a difference between the target battery parameter value obtained by the obtaining module and the reference battery parameter value determined by the determining module, wherein the determining module is further configured to determine, based on the difference obtained by the calculation module, that the target battery is micro-short- circuited ([0036] discloses the target battery shorts are identified and modeled; [0042], [0043], and [0045] disclose the comparator can compare information of the target battery shorts from the detector with the shorts profile stored in file, and determine if short occur in the battery circuit; i.e., the target battery shorts are modeled, and the system can compare the short information with the shorts profile stored in file. Therefore, the system would be able determine difference between the target battery parameter value and the reference battery parameter value, and determine if the target battery is micro-short-circuited based on the difference).”  
Zhang does not explicitly teach “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery; and including determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery”.
	Boehm teaches “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0002] teaches “the voltage of each individual cell is measured, together with the battery current and the battery temperature, and the state of charge and the state of ageing, for example, are estimated”); and 
including determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery, ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage batter.

As to claim 15, Zhang teaches “A non-transitory computer-readable storage medium (Figure 1, #16; [0024]; [0043]) comprising instructions ([0043]) which, when executed by a processor, cause the processor to perform operations (Figure 1, #20; [0024]; [0043]), the operations comprising: obtaining a target initial battery parameter value of a target battery at an initial moment (Figures 4-12 and [0006] disclose the battery parameter value at an initial moment; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12), and determining a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036] discloses several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically). While the batter is in operations, parameters such as voltage, current, and temperature are measured; [0042] teaches “Storage device 16 (which may be in monitor 14 or elsewhere in system 10) is used to retain the predetermined profiles of various battery shorting behaviors. These profiles may be stored in the form of mathematical formulas or look-up' tables. The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., several types of shorts of a target battery and their behaviors were identified in Zhang. The target battery’s profile of shorting types and behaviors were also studied and modeled either empirically or mathematically. Moreover, the predetermined profiles (“virtual reference battery”) of various battery shorting behaviors were stored in the storage device, and the profile of the predetermined profiles (“virtual reference battery”) can be compared with the target battery. Therefore, POSITA would be able to determine a reference initial battery parameter value of a virtual reference battery at the initial moment. When the comparator determines that there is a match between the information from detector of a target battery and a profile of the reference virtual battery in file, a response of the virtual reference battery will be identical to a response of the target battery when an identical excitation condition is given); obtaining a target battery parameter value of the target battery at a specified moment (Figures 4-12 and [0041] disclose the battery parameter value at a  specified moment; i.e., the measured parameter values corresponding to a specified moment such as the last time point on the profile cures are shown in Figures 4-12), determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (Figures 4-12, [0036], [0041], and [0042] disclose several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically), and the battery parameter value at an initial moment and a specified moment can be obtained from Figures 4-12; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter); and 
calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited ([0036] discloses the target battery shorts are identified and modeled; [0042], [0043], and [0045] disclose the comparator can compare information of the target battery shorts from the detector with the shorts profile stored in file, and determine if short occur in the battery circuit; i.e., the target battery shorts are modeled, and the system can compare the short information with the shorts profile stored in file. Therefore, the system would be able determine difference between the target battery parameter value and the reference battery parameter value, and determine if the target battery is micro-short-circuited based on the difference).”  
	Zhang does not explicitly teach “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery; and comprising: determining a state-of-charge change value of the virtual reference battery within a duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery”.
	Boehm teaches “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0002] teaches “the voltage of each individual cell is measured, together with the battery current and the battery temperature, and the state of charge and the state of ageing, for example, are estimated”); and comprising: determining a state-of-charge change value of the virtual reference battery within a duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage batter.

	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Boehm and Guo, further in view of Kawakami et al (US 20020109506, hereinafter Kawakami) and Ueki et al (US 20120169288, hereinafter Ueki). 
	As to claim 2, Zhang in view of Boehm and Guo teaches the claimed limitations as discussed in Claim 1.
	Zhang teaches “wherein calculating a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values), and determining, based on the difference, that the target battery is micro-short-circuited comprises: ([0036], [0042] and [0043] disclose the comparator compares difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).”
	The combination of Zhang and Boehm does not explicitly teach “calculating a target remaining battery capacity of the target battery based on the target terminal voltage value; and determining that the target battery is micro-short-circuited”. 
	Kawakami teaches “calculating a target remaining battery capacity of the target battery based on the target terminal voltage value ([0010] and [0053] disclose the remaining capacity of the target battery can be calculated based on the target battery value); determining that the target battery is micro-short-circuited ([0031], [0032] and [0053] disclose the system can calculate the remaining capacity of the storage battery, and can also compare the measured data and the basis data, and determine that the storage battery is short-circuited).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.
	The combination of Zhang, Boehm and Kawakami does not explicitly teach “calculating a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity”. 
	Guo teaches “calculating a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using the models; [0071], [0078], [0091] and [0099] disclose the SOH of the battery indicates a change in a rated capacity of the battery, and the minimum SOC value and the maximum SOC value are tracked and used for the capacity estimation of the battery. An accurate remaining capacity the battery can be determined using difference between two of the SOC percentage swing; i.e., the system can determine the remaining capacity of the target battery and virtual battery. The system can also determine difference between two SOC values which are related to the SOH and the remaining capacity of the battery. Therefore, the system would be able to determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm and Kawakami. The combination would improve in determining real-time capacity of a storage batter. By combining Zhang, Boehm, Guo and Kawakami, the system would determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity, and would also determine whether the battery is micro-short-circuited.
	The combination of Zhang, Boehm, Kawakami and Guo does not explicitly teach “based on the battery capacity difference, that the target battery is micro-short-circuited”.
	Ueki teaches “based on the battery capacity difference, that the target battery is micro-short-circuited ([0030] and [0149] disclose the secondary battery is detected for the occurrence for internal micro short-circuiting based on the measured storage amount or capacity difference value; i.e., the system can measure at least two capacities of the storage battery, and can also determine whether the battery is micro-short-circuited based on the capacity difference).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueki into Zhang in view of Boehm, Kawakami and Guo. The combination would improve in detecting the state of the secondary battery system at high accuracy. It is well known in the art to measure capacity difference between a target battery and a reference battery, therefore, a person skill in the art would be able to determine whether the battery is micro short-circuited based on the capacity difference.

	As to claim 9, Zhang in view of Boehm and Guo teaches the claimed limitations as discussed in Claim 8.
	Zhang teaches “wherein the calculation module is configured to calculate ([0042], [0043]), and determining, based on the difference, that the target battery is micro-short-circuited comprises: ([0036], [0042] and [0043] disclose the comparator compares difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).”
	The combination of Zhang and Boehm does not explicitly teach “calculate a target remaining battery capacity of the target battery based on the target terminal voltage value; and the determining module is configured to determine that the target battery is micro-short-circuited”. 
	Kawakami teaches “calculate a target remaining battery capacity of the target battery based on the target terminal voltage value ([0010] and [0053] disclose the remaining capacity of the target battery can be calculated based on the target battery value); the determining module is configured to determine, based on the battery capacity difference, that the target battery is micro-short-circuited ([0031], [0032] and [0053] disclose the system can calculate the remaining capacity of the storage battery, and can also compare the measured data and the basis data, and determine that the storage battery is short-circuited).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.
	The combination of Zhang, Boehm and Kawakami does not explicitly teach “calculate a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity”. 
	Guo teaches “calculate a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using the models; [0071], [0078], [0091] and [0099] disclose the SOH of the battery indicates a change in a rated capacity of the battery, and the minimum SOC value and the maximum SOC value are tracked and used for the capacity estimation of the battery. An accurate remaining capacity the battery can be determined using difference between two of the SOC percentage swing; i.e., the system can determine the remaining capacity of the target battery and virtual battery. The system can also determine difference between two SOC values which are related to the SOH and the remaining capacity of the battery. Therefore, the system would be able to determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm and Kawakami. The combination would improve in determining real-time capacity of a storage batter. By combining Zhang, Boehm, Guo and Kawakami, the system would determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity.
	The combination of Zhang, Boehm, Kawakami and Guo does not explicitly teach “based on the battery capacity difference, that the target battery is micro-short-circuited”.
	Ueki teaches “based on the battery capacity difference, that the target battery is micro-short-circuited ([0030] and [0149] disclose the secondary battery is detected for the occurrence for internal micro short-circuiting based on the measured storage amount or capacity difference value; i.e., the system can measure at least two capacities of the storage battery, and can also determine whether the battery is micro-short-circuited based on the capacity difference).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueki into Zhang in view of Boehm, Kawakami and Guo. The combination would improve in detecting the state of the secondary battery system at high accuracy. It is well known in the art to measure capacity difference between a target of battery and a reference battery, therefore, a person skill in the art would be able to determine whether the battery is micro short-circuited based on the capacity difference.

	As to claim 16, Zhang in view of Boehm and Guo teaches the claimed limitations as discussed in Claim 15.
	Zhang teaches “wherein calculating a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines there is a match between the information from detector 12 and a profile in file 16, a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values), and determining, based on the difference, that the target battery is micro-short-circuited comprises: ([0036], [0042] and [0043] disclose the comparator compares difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).”
	The combination of Zhang and Boehm does not explicitly teach “calculating a target remaining battery capacity of the target battery based on the target terminal voltage value; and determining that that the target battery is micro-short-circuited”. 
	Kawakami teaches “calculating a target remaining battery capacity of the target battery based on the target terminal voltage value ([0010] and [0053] disclose the remaining capacity of the target battery can be calculated based on the target battery value); determining that the target battery is micro-short-circuited ([0031], [0032] and [0053] disclose the system can calculate the remaining capacity of the storage battery, and can also compare the measured data and the basis data, and determine that the storage battery is short-circuited).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.
	The combination of Zhang, Boehm and Kawakami does not explicitly teach “calculating a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity”. 
	Guo teaches “calculating a battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using the models; [0071], [0078], [0091] and [0099] disclose the SOH of the battery indicates a change in a rated capacity of the battery, and the minimum SOC value and the maximum SOC value are tracked and used for the capacity estimation of the battery. An accurate remaining capacity the battery can be determined using difference between two of the SOC percentage swing; i.e., the system can determine the remaining capacity of the target battery and virtual battery. The system can also determine difference between two SOC values which are related to the SOH and the remaining capacity of the battery. Therefore, the system would be able to determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm and Kawakami. The combination would improve in determining real-time capacity of a storage batter. By combining Zhang, Boehm, Guo and Kawakami, the system would determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity, and would also determine whether the battery is micro-short-circuited.
	The combination of Zhang, Boehm, Kawakami and Guo does not explicitly teach “based on the battery capacity difference, that the target battery is micro-short-circuited”.
	Ueki teaches “based on the battery capacity difference, that the target battery is micro-short-circuited ([0030] and [0149] disclose the secondary battery is detected for the occurrence for internal micro short-circuiting based on the measured storage amount or capacity difference value; i.e., the system can measure at least two capacities of the storage battery, and can also determine whether the battery is micro-short-circuited based on the capacity difference).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueki into Zhang in view of Boehm, Kawakami and Guo. The combination would improve in detecting the state of the secondary battery system at high accuracy. It is well known in the art to measure capacity difference between a target battery and a reference battery, therefore, a person skill in the art would be able to determine whether the battery is micro short-circuited based on the capacity difference.

	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Boehm and Guo, further in view of Kawakami et al (US 20020109506, hereinafter Kawakami). 
	As to claim 5, Zhang in view of Boehm and Guo teaches the claimed limitations 
as discussed in Claim 1.
	Zhang teaches “wherein the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current”); wherein determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter comprises (Figures 4-12, [0036], [0041], and [0042] disclose several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically), and the battery parameter value at an initial moment and a specified moment can be obtained from Figures 4-12; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter): and wherein calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited comprises (0036], 0042] and [0043] disclose the comparator compares difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited): calculating a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery), and determining, based on the voltage difference, that the target battery is micro-short-circuited (Figure 6, [0008], [0036], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery. Based on the voltage difference, whether a target battery is micro-short-circuited can be determined).”   
	Zhang does not explicitly teach “determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery”. 
	Boehm teaches “determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage batter.
	The combination of Zhang, Boehm and Guo does not explicitly teach “determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
	Kawakami teaches “determining a reference terminal voltage value of the  virtual reference battery at the specified moment based on the reference remaining battery capacity and the current value ([0010] discloses remaining battery capacity; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; Claims 4 & 5).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm and Guo. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.

	

	As to claim 12, Zhang in view of Boehm and Guo teaches the claimed limitations 
as discussed in Claim 8.
	Zhang teaches “wherein the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current”); where the determining module is configured to determine ([0006], [0042], [0043]): wherein the calculation module is configured to: calculate a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery), and wherein the determining module is further configured to determine, based on the voltage difference obtained by the calculation module, that the target battery is micro-short-circuited (Figure 6, [0008], [0036], [0042] and [0043] also disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery. Based on the voltage difference, whether a target battery is micro-short-circuited can be determined).”  
	Zhang does not explicitly teach “determine a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery”. 
	Boehm teaches “determine a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determine a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determine a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage batter.
	The combination of Zhang, Boehm and Guo does not explicitly teach “determine a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
	Kawakami teaches “determine a reference terminal voltage value of the  virtual reference battery at the specified moment based on the reference remaining battery capacity and the current value ([0010] discloses remaining battery capacity; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; Claims 4 & 5).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm and Guo. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm, Guo and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.

As to claim 19, Zhang in view of Boehm and Guo teaches the claimed limitations 
as discussed in Claim 15.
	Zhang teaches “wherein the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured while the battery is in operation, include, but are not limited to: temperature, energy (e.g., heat), voltage, current”); wherein determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter comprises (Figures 4-12, [0036], [0041], and [0042] of Zhang also disclose several types of shorts are identified, and their behaviors or the profile of a battery shorting behavior are studied and modeled (either empirically or mathematically), and the battery parameter value at an initial moment and a specified moment can be obtained from Figures 4-12; i.e., the target battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile curves as shown in Figures 4-12. The target battery’s profile of shorting types and behaviors were also studied and modeled, and therefore, a reference battery parameter value of the virtual reference battery at the specified moment can be determined based on the reference initial battery parameter): and wherein calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited comprises (0036], 0042] and [0043] disclose the comparator compares difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited): calculating a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery), and determining, based on the voltage difference, that the target battery is micro-short-circuited (Figure 6, [0008], [0036], [0042] and [0043] also disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery. Based on the voltage difference, whether a target battery is micro-short-circuited can be determined).”   
	Zhang does not explicitly teach “determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery”. 
	Boehm teaches “determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (                        
                            ∆
                        
                    T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0013] discloses battery parameters such as voltage, temperature, and model parameters of a mathematical ageing process; [0015] teaches “The state of charge estimated value SOC can be adapted using a mathematical ageing model. The input variables of the ageing model may be in this case the measured voltage, the temperature, the integrated charging current and the state of charge SOC during the last operation of switching off the battery, and the standstill duration, the measured voltage, the temperature and the instantaneous state of charge SOC, when starting the system”; [0022] and [0023] disclose determining the SOC of the model at the initial moment; i.e., the input parameters of the ageing model are the measured voltage, the temperature, and the charging current, and the ageing model of the battery is simulating the target battery, and therefore, the ageing model would be the voltage, the temperature, and the current. The SOC change value of the ageing model of the battery (“the virtual reference battery”) can be determined based on the current and the temperature within the duration between when starting the system (“the initial moment”) and the last operation (“the specified moment”)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boehm into Zhang. The combination would improve monitoring of safety, and ensure to prolong a service life of a storage battery.
	The combination of Zhang and Boehm does not explicitly teach “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery”.
	Guo teaches “determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0007] discloses the battery control module monitor the battery parameters and calculate capacity estimation of the battery using linear regression models; [0071] discloses the capacity of the battery can be referred to as a state of health (SOH) of the battery, and the SOH of the battery indicates a change in a rated capacity of the battery; [0078] discloses minimum SOC value and maximum SOC value are tracked and used for the capacity estimation of the battery; [0091] discloses SOC percentage swing that establishes a sufficient difference between two the SOC values can determine an accurate capacity estimation of the battery; [0099] discloses the system can determine an accurate initial SOC value at the start of a process, and can also determine a final SOC at a point in time where a changing capacity estimation value is assessed. The system can accurately estimate and determine the capacity value of the batter; i.e., Figure 11 shows that SOC values can be determined at initial time, or t1 or t2. Battery charging, discharging, and recharging cycles affected the SOH and the remaining capacity or the life service of the battery. The system can determine a remaining capacity of the virtual battery based on an initial SOC value of the initial battery parameter of the virtual reference battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm. The combination would improve in determining real-time capacity of a storage batter.
	The combination of Zhang, Boehm and Guo does not explicitly teach “determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
	Kawakami teaches “determining a reference terminal voltage value of the  virtual reference battery at the specified moment based on the reference remaining battery capacity and the current value ([0010] discloses remaining battery capacity; [0053] teaches “by computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; Claims 4 & 5).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawakami into Zhang in view of Boehm and Guo. The combination would improve in accurately determining the internal state and the remaining capacity of the storage battery. By combining Zhang, Boehm and Kawakami, the system would determine the remaining capacity of the target battery and would also determine whether the battery is micro-short-circuited.

	Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Boehm, Guo, Kawakami further in view of Roumi et al (US 20160190833, hereinafter Roumi) and Wang et al (US 20140376137, hereinafter Wang). 
	As to claim 3, the combination of Zhang, Boehm, Guo, Kawakami and Ueki teaches the claimed limitations as discussed in Claim 2.
	Zhang teaches “wherein the specified moment comprises a first moment and a second  moment (Figures 4-12 of disclose a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10)), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein determining, that the target battery is micro-short-circuited ([0006] and [0036], Zhang) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12 discloses a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10).”  
	The combination of Zhang, Boehm, Guo, Kawakami and Ueki does not explicitly teach “the battery capacity difference; and calculating a target difference between the second battery capacity difference and the first battery capacity difference”.
	Roumi teaches “the battery capacity difference ([0147]; 0184]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); and calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002] and [0188] disclose the cell monitoring component can determine capacity difference between the first battery and the second battery).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki and Roumi does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, Ueki and Roumi. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 4, the combination of Zhang, Boehm, Guo, Kawakami, and Ueki teaches the claimed limitations as discussed in Claim 2.
Zhang teaches “the specified moment comprises a first moment and a second moment 
(Figures 4-12 of disclose a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10)); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein determining  that the target battery is micro-short-circuited ([0006] and [0036]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12 discloses a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculating a voltage value of the target battery within the ∆T1, and determining a micro-short circuit resistance of the target battery with reference to the currently value ([0036]); and determining that the target battery is micro-short-circuited ([0006]; [0043]).”  
	The combination of Zhang, Boehm, Guo, Kawakami, and Ueki does not explicitly teach “the battery capacity difference; calculating a target difference between the second battery capacity difference and the first battery capacity difference; and calculating an average voltage value of the target battery”.  
	Roumi teaches “the battery capacity difference ([0147]); calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002]; [0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”); calculating an average voltage value of the target battery ([0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki, and Roumi does not explicitly teach “a leakage current value of the target battery; and determining a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determining a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, Ueki and Roumi. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 10, the combination of Zhang, Boehm, Guo, Kawakami, Ueki teaches the claimed limitations as discussed in Claim 9.
Zhang teaches “wherein the specified moment comprises a first moment and a second 
moment (Figures 4-12 of disclose a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10)), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein the determining module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); and that the target battery is micro-short-circuited ([0006]; [0036]).”  
	The combination of Zhang, Boehm, Guo, Kawakami, and Ueki does not explicitly teach “the battery capacity difference; and calculate a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “the battery capacity difference ([0147]); and calculate a target 
difference between the second battery capacity difference and the first battery capacity difference (([0002] and [0188] disclose the cell monitoring component can determine capacity difference between the first battery and the second battery).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki, and Roumi does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, Ueki and Roumi. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 11, the combination of Zhang, Boehm, Guo, Kawakami, Ueki teaches the claimed limitations as discussed in Claim 9.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12 of disclose a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10)); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein the calculation module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12 discloses a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculate a voltage value of the target battery within the duration, and determine a micro-short circuit resistance of the target battery with reference to the currently value ([0006]; [0036]); and determining module is configured to: determine that the target battery is micro-short-circuited ([0006]; [0043]).”  
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki does not explicitly teach “the battery capacity difference; calculate a target difference between the second battery capacity difference and the first battery capacity difference; and calculate an average voltage value of the target battery”.  
	Roumi teaches “the battery capacity difference ([0147]; 0184]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); calculate a target difference between the second battery capacity difference and the first battery capacity difference ([0002] and [0188] disclose the cell monitoring component can determine capacity difference between the first battery and the second battery); calculate an average voltage value of the target battery ([0011]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki and Roumi does not explicitly teach “a leakage current value of the target battery; and determine a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determine a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, Ueki and Roumi. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 17, the combination of Zhang, , Boehm, Guo, Kawakami and Ueki teaches the claimed limitations as discussed in Claim 16.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12 discloses a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein determining, that the target battery is micro-short-circuited ([0006]; [0036]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12 disclose a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10).”  
	The combination of Zhang, Boehm, Guo, Kawakami, and Ueki does not explicitly teach “A computer-readable storage medium; based on the battery capacity difference; and calculating a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “A computer-readable storage medium ([0138]; [0200]); based on the 
battery  capacity difference ([0147]; [0184]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); and calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002 and [0188] disclose the cell monitoring component can determine capacity difference between the first battery and the second battery).” 
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki and Roumi does not explicitly teach “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 18, the combination of Zhang, Boehm, Guo, Kawakami, and Ueki teaches the claimed limitations as discussed in Claim 16.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12 of disclose a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10)); a first battery corresponding to the first moment, and a second battery corresponding to the second moment (Figures 3A-3H & 4-12, [0026], [0027] and [0031] disclose a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu)); and wherein determining  that the target battery is micro-short-circuited ([0006]; [0036]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12 discloses a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculating a voltage value of the target battery within the ∆T1, and determining a micro-short circuit resistance of the target battery with reference to the currently value ([0036]); and determining that the target battery is micro-short-circuited ([0006]; [0043]).”  
	The combination of Zhang, Boehm, Guo, Kawakami, and Ueki does not explicitly teach “A computer-readable storage medium; based on the battery capacity difference; calculating a target difference between the second battery capacity difference and the first battery capacity difference; and calculating an average voltage value of the target battery”.  
	Roumi teaches “A computer-readable storage medium ([0138]; [0200]); based on the battery capacity difference ([0147]; [0184]; i.e., when the target battery has electrical shorts, the battery’s circuitry shows higher capacity than other batteries in the battery pack); calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0002] and [0188] disclose the cell monitoring component can determine capacity difference between the first battery and the second battery); calculating an average voltage value of the target battery ([0011]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Guo, Kawakami, and Ueki. The combination would improve energy storage and delivery systems, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]).
	The combination of Zhang, Boehm, Guo, Kawakami, Ueki, and Roumi does not explicitly teach “a leakage current value of the target battery; and determining a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery ([0035]); and determining a 
micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035]; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, Kawakami, Ueki and Roumi. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Boehm, Guo, and Kawakami further in view of “Wang US 20140376137”. 
	As to claim 6, the combination of Zhang, Boehm, Guo, and Kawakami teaches the claimed limitations as discussed in Claim 5.
	Zhang teaches “determining that the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Boehm, Guo, and Kawakami does not explicitly teach “if the voltage difference is greater than a preset voltage threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “if the voltage difference is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), determining that the target battery is micro-short-circuited ([0035]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, and Kawakami. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 13, the combination of Zhang, Boehm, Guo, and Kawakami teaches the claimed limitations as discussed in Claim 12.
	Zhang teaches “the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Boehm, Guo, and Kawakami does not explicitly teach “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold”.
	Wang teaches “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), the target battery is micro-short-circuited ([0035]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, and Kawakami. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	As to claim 20, the combination of Zhang, Boehm, Guo, and Kawakami teaches the claimed limitations as discussed in Claim 19.
	Zhang teaches “determining that the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Boehm, Guo, and Kawakami does not explicitly teach “if the voltage difference is greater than a preset voltage threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “if the voltage difference is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), determining that the target battery is micro-short-circuited ([0035]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Zhang in view of Boehm, Guo, and Kawakami. The combination would improve the detection of electrical leakage path in a battery sensing circuit associated with a vehicle battery system, and optimize protection of the circuit from damage (Wang, [0001]).

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Boehm, Guo, and Kawakami, further in view of Roumi et al (US 20160190833, hereinafter Roumi). 
	As to claim 7, the combination of Zhang, Boehm, Guo and Kawakami teaches the claimed limitations as discussed in Claim 5.
	Zhang teaches “wherein the determining, based on the voltage difference, that the target battery is micro-short-circuited ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery) comprises: calculating difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery); and determining that the target battery is micro-short-circuited ([0006], [0036] Zhang).”
	The combination of Zhang, Boehm and Kawakami does not explicitly teach “calculating a battery capacity difference between remaining battery capacities of the virtual reference battery”. 
	Guo teaches “calculating a battery capacity difference between remaining battery capacities of the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0007] and [0041] disclose the battery control module monitor the battery parameters such as the current, voltage, and temperature, and calculate capacity estimation of the battery using the models; [0071], [0078], [0091] and [0099] disclose the SOH of the battery indicates a change in a rated capacity of the battery, and the minimum SOC value and the maximum SOC value are tracked and used for the capacity estimation of the battery. An accurate remaining capacity the battery can be determined using difference between two of the SOC percentage swing; i.e., the system can determine the remaining capacity of the target battery and virtual battery. The system can also determine difference between two SOC values which are related to the SOH and the remaining capacity of the battery. Therefore, the system would be able to determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm and Kawakami. The combination would improve in determining real-time capacity of a storage batter.
	The combination of Zhang, Boehm, Kawakami and Guo does not explicitly teach “if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ”.
	Roumi teaches “if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ([0009] discloses the system can predict the state of health (SOH) by measuring difference between a measured battery parameter and parameter of a model; [0119] discloses SOH is a measure of a battery’s remaining capacity; [0124] discloses the target battery parameters are measured, and simulation or modeling of the target battery is performed using the measured parameter of the target battery; [0147] discloses SOH of the battery which is related to the remaining capacity of the battery is estimated using the measured battery parameter as well as the model based upon the operation parameter; [0184] discloses the system can detect shorted of the circuit or short-circuited of the battery cells; i.e., the system can determine difference between the target battery and the reference model battery, and predict the remaining capacity of the battery (the SOH). The system can also detect if the short occurs during charging of the battery. Therefore, POSITA would be able to determine the battery capacity difference, and determine that there is a short occurs in the target battery  if the battery capacity difference is greater than a battery threshold).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Kawakami and Guo. The combination would improve energy storage and delivery system, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]). By combining Zhang, Boehm and Kawakami, Guo and Roumi, the system would determine the battery capacity difference, and determine that the target battery is micro-short-circuited if 
the battery capacity difference is greater than a battery capacity threshold.

	As to claim 14, Zhang in view of Boehm, Guo and Kawakami teaches the claimed limitations as discussed in Claim 12.
	Zhang teaches “wherein the determining module is configured to: 	calculate difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0005], [0042] and [0043] disclose voltage differences of a target battery are shown in Figure 6, and behavior of shorts are studied and modeled. The comparator determines and calculates differences between the measure values and the reference profile modelled parameter values based on the voltage and the current values of the target battery); and determine that the target battery is micro-short-circuited ([0006], [0036]).”
	The combination of Zhang, Boehm and Kawakami does not explicitly teach “calculate a battery capacity difference between remaining battery capacities of the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery”.
	Guo teaches “calculate a battery capacity difference between remaining battery capacities of the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0007] and [0041] disclose the battery control module monitor the battery parameters such as the current, voltage, and temperature, and calculate capacity estimation of the battery using the models; [0071], [0078], [0091] and [0099] disclose the SOH of the battery indicates a change in a rated capacity of the battery, and the minimum SOC value and the maximum SOC value are tracked and used for the capacity estimation of the battery. An accurate remaining capacity the battery can be determined using difference between two of the SOC percentage swing; i.e., the system can determine the remaining capacity of the target battery and virtual battery. The system can also determine difference between two SOC values which are related to the SOH and the remaining capacity of the battery. Therefore, the system would be able to determine the battery capacity difference between the target remaining battery capacity and the reference remaining battery capacity).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo into Zhang in view of Boehm and Kawakami. The combination would improve in determining real-time capacity of a storage batter.
	The combination of Zhang, Boehm, Kawakami and Guo does not explicitly teach “if the battery capacity difference is greater than a preset battery capacity threshold, determine that the target battery is micro-short-circuited ”.
	Roumi teaches “if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ([0009] discloses the system can predict the state of health (SOH) by measuring difference between a measured battery parameter and parameter of a model; [0119] discloses SOH is a measure of a battery’s remaining capacity; [0124] discloses the target battery parameters are measured, and simulation or modeling of the target battery is performed using the measured parameter of the target battery; [0147] discloses SOH of the battery which is related to the remaining capacity of the battery is estimated using the measured battery parameter as well as the model based upon the operation parameter; [0184] discloses the system can detect shorted of the circuit or short-circuited of the battery cells; i.e., the system can determine difference between the target battery and the reference model battery, and predict the remaining capacity of the battery (the SOH). The system can also detect if the short occurs during charging of the battery. Therefore, POSITA would be able to determine the battery capacity difference, and determine that there is a short occurs in the target battery  if the battery capacity difference is greater than a battery threshold).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roumi into Zhang in view of Boehm, Kawakami and Guo. The combination would improve energy storage and delivery system, and optimize battery charge storage capacity and avoids or mitigates battery failure (Roumi, [0004]). By combining Zhang, Boehm and Kawakami, Guo and Roumi, the system would determine the battery capacity difference, and determine that the target battery is micro-short-circuited if 
the battery capacity difference is greater than a battery capacity threshold.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Koba US 20160061907” teaches “A battery state determination device, which determines a micro-short-circuiting tendency state, includes an impedance meter that applies an AC voltage or an AC current of a measurement frequency to a rechargeable battery, which is subject to determination, and measures complex impedance. The device further includes a detector that detects an absolute value of an imaginary axis component of the complex impedance. The device further includes a determiner that compares the absolute value of the imaginary axis component detected by the detector with a lower limit threshold value. The lower limit threshold value is set based on a measurement result of the absolute value of the imaginary axis component of the rechargeable battery in the micro-short-circuiting tendency state. When the absolute value of the imaginary axis component is smaller than the lower limit threshold value, the determiner determines that the rechargeable battery is in the micro-short-circuiting tendency state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863